Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-9-2005

Cambria Cty Children v. Lucas
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4403




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Cambria Cty Children v. Lucas" (2005). 2005 Decisions. Paper 1235.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1235


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-163                                  UNREPORTED - NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 04-4403
                                  ________________

             CAMBRIA COUNTY CHILDREN AND YOUTH SERVICES

                                           v.

                                 EDWARD E. LUCAS,
                                                     Appellant
                    _______________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civ. No. 04-cv-00126J)
                       District Judge: Honorable Kim R. Gibson
                    _______________________________________

               Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   March 3, 2005

                Before: ALITO, McKEE and AMBRO, Circuit Judges

                                 (Filed: May 9, 2005)
                              _______________________

                                     OPINION
                              _______________________
PER CURIAM

      Edward Lucas appeals from the judgment of the District Court granting Cambria

County Children and Youth Services’ (CYS) motion to dismiss. CYS then moved this

Court to quash the appeal, which we will construe as a motion for summary action.

Because no substantial question is presented, we will grant Appellee’s motion and affirm
the order of the District Court. L.A.R. 27.4. We will also deny Lucas’ motion for special

immediate relief.

       In 2002, the Cambria County Court of Common Pleas terminated Lucas’ parental

rights with respect to his two children. Lucas appealed to the Superior Court, which

affirmed the judgment. The Pennsylvania Supreme Court denied a petition for allowance

of appeal on May 4, 2004.

       Lucas then filed a complaint in the District Court claiming numerous constitutional

violations. Lucas also presents five vague “federal questions,” which appear to raise due

process concerns. The District Court characterized the complaint as having three goals:

“(1) to seek review of the Plaintiff’s [CYS] actions to terminate the Defendant’s parental

rights, (2) to seek review of the state court orders terminating the Defendant’s parental

rights, and (3) to request reinstatement of the Defendant’s parental rights.” Cambria

County Children and Youth Servs. v. Lucas, No. 04-cv-00126J, slip op. at 2-3 (W.D. Pa.

Oct. 19, 2004). The District Court granted CYS’ motion to quash for want of jurisdiction,

and dismissed the complaint as barred pursuant to the Rooker-Feldman doctrine. The

Appellee then moved this Court to quash the appeal.

       Application of the Rooker-Feldman doctrine is a question of federal subject matter

jurisdiction over which this Court exercises plenary review. See Whiteford v. Reed, 155

F.3d 671, 672 (3d Cir. 1998). Rooker-Feldman “prohibits federal courts from exercising

subject mater jurisdiction to review final adjudications of a state’s highest court or to



                                              2
evaluate constitutional claims that are inextricably intertwined with the state court’s

[decision] in a judicial proceeding.” Ernst v. Child and Youth Servs. of Chester County,

108 F.3d 486, 491 (3d Cir. 1997) (citations and internal quotations omitted).

       The majority of Lucas’ claims either expressly or implicitly attempt to reverse the

state court decisions. 1 The state courts addressed the termination proceedings and nearly

all of Lucas’ contentions. See In re Adoption of M.L.L. and E.E.L., III, No. 114 WDA

2003, slip op. (Pa. Super. Ct. July 28, 2003). See also Gulla v. N. Strabane Township,

146 F.3d 168, 171 (3d Cir. 1998) (requiring an examination of the state court holdings to

determine if Rooker Feldman applies). Because granting Lucas relief would necessarily

invalidate the final judgment of the state’s highest court, the District Court did not err in

concluding the claims were barred by Rooker-Feldman.

       For the foregoing reasons, no substantial question is presented and we will grant

Appellee’s motion and affirm. For the same reasons, we are without jurisdiction to

review Lucas’ motion for special immediate relief. The motion is denied.



   1
     Differing slightly with the District Court’s characterization of Lucas’ claims, he
appears to additionally present five general challenges to the constitutionality of the state
court proceedings. However, these claims are intended to reverse the state court decision
regarding the children’s placement after termination. But cf. Ernst, 108 F.3d at 492
(finding Rooker-Feldman inapplicable because claim would not invalidate state
decisions). Even if the claims are construed to survive the Rooker-Feldman question, see
D.C. Ct. of App. v. Feldman, 460 U.S. 462, 486 (1983) (finding general constitutional
challenges not subject to the state court ruling are not barred from review), Lucas still
lacks standing to challenge placement or state placement procedures because his parental
rights are terminated. See Davis v. Thornburgh, 903 F.2d 212, 220 (3d Cir. 1990); see
also Lewis v. Casey, 518 U.S. 343, 349 n.1 (1996) (declaring standing is jurisdictional).

                                               3